          Case 1:20-cv-08199-JPC Document 34
                                          33 Filed 02/23/21 Page 1 of 1



                                           Attorneys at Law
                        45 BROADWAY, SUITE 430, NEW YORK, NEW YORK 10006
                               TEL: (212) 248-7431 FAX: (212) 901-2107
                                 WWW.NYCEMPLOYMENTATTORNEY.COM
                                    A PROFESSIONAL LIMITED LIABILITY COMPANY


February 23, 2021                                     Plaintiffs' request is granted. The Initial Pretrial Conference scheduled for
                                                      February 25, 2021, at 1:00 p.m. is adjourned to March 31, 2021, at 11:00
Via ECF and Electronic Mail                           a.m. Unless the Court orders otherwise, the Court will conduct the IPTC by
Honorable John P. Cronan                              teleconference. At the scheduled time, counsel for all parties should call
United States District Judge                          (866) 434-5269, access code 9176261.
Southern District of New York
                                                      SO ORDERED.
500 Pearl Street
New York, NY 10007                                    Date: February 23, 2021
CronanNYSDChambers@nysd.uscourts.gov                         New York, New York      ___________________________
                                                                                     JOHN P. CRONAN
       Re:     Allah-El, et al. v. Acacia Network, Inc., et al.                      United States District Judge
               Index No.: 20-cv-08199-JPC

Dear Judge Cronan:

       We represent the Plaintiffs in the above referenced matter. We write Your Honor, in
conjunction with Defendants, to respectfully request an adjournment of the initial conference,
presently scheduled for February 25, 2021.

       This is the second request for an adjournment of the initial conference. The first request
was necessitated by the deadline for Defendants to file their Answers. We make the current request
because this matter was recently referred to automatic mediation pursuant to the Standing Order
in employment matters. To that end, the Parties are currently in the process of scheduling the
mediation.

       Accordingly, we believe that it would be a prudent conservation of judicial time and
resources to adjourn the initial conference until a date after the scheduled mediation (in the event
that mediation is not fruitful). We appreciate the Court’s consideration in this regard.

Respectfully Submitted,

Phillips & Associates, PLLC
Attorneys for Plaintiffs

/s/ Gregory W. Kirschenbaum
Gregory W. Kirschenbaum, Esq.

cc:    Peter T. Shapiro, Esq. And Simi Bhutani, Esq., Attorneys for Defendants Acacia
       Network, Inc. and South Bronx Management Company, Inc.

cc:    Kaitlyn P. Long, Esq. and Karen M. Lager, Esq., Attorneys for Defendant Charlene
       Strickland
